DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of SEQ ID NO: 2 in the reply filed on 8/26/20 is acknowledged.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/21 has been entered.
 
Markush Rejection
Claims 3, 30, 33-35, 37, and 65-75 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims are directed to a method of delivering modified oligonucleotides 15-30 nucleotides in length 
Additionally, a search for one of the sequences would not necessarily return art against any of the others.  Oligonucleotides targeting each sequence are specific to one of the sequences and the activity of each is dependent upon the specific sequence of nucleotides.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 

In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will behave in the same way in the context of the claimed invention.  In other words, each member of the class could be substituted one for the other with the expectation that the same intended result would be achieved.  In the instant case, activity of any specific nucleic acid molecule is dependent upon the specific sequence of nucleotides.  There is no expectation that any one of the nucleotide sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity.
It is noted that as a courtesy, SEQ ID NOs: 2-5 have been searched and examined.  SEQ ID NO: 6 is an additional 31,000 nucleotides.  The patent office does not have the resources to search and examine an additional 31,000 nucleotides in addition to SEQ ID NOs: 2-5; and a search for SEQ ID NO: 6 would not necessarily return art against any of SEQ ID NOs: 2-5,


SEQ ID NOs: 2-5 have been examined although they are each distinct mRNA splice variants formed by variant splicing of SEQ ID NO: 6.  Having any structural similarity (i.e. being a nucleic acid) is not sufficient.  Applicant asserts that each have a common use of treating Lafora disease.  However, not any oligomer targeting the 31,000 nucleotide sequence would likely be useful for treating Lafora disease.  Each oligomer has a different activity that is dependent upon the specific sequence of nucleotides.  This is exemplified in the instant specification (% inhibition in the Tables of the Examples).  For example, Table 1 demonstrates that % inhibition for oligomers in the instant genus are anywhere from 0%-88% depending upon the specific sequence of the oligomer.
Applicant points to Ex parte Buyyarapu, which is not commensurate with the instant situation because each of the markers had a specific proximity to each other and 
Regarding Ex parte Narva, the fragments that share common exons and physical proximity may be similar to instantly recited SEQ ID NOs: 2-5, which have been searched and examined.  SEQ ID NO: 6 does not have the same relationship and encompasses large extraneous sequences that would not likely have the same function.  

Allowable Subject Matter
The claims would be allowable if limited to SEQ ID NOs: 2-5, which has been searched and examined and is free of the prior art within the instant method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635